I wish first, Sir, to congratulate you on your election to preside over the General Assembly at its forty-first session. Your election, which is an honor to your country and to you, is a recognition of your personal and professional qualities and constitutes a clear expression of the international community's confidence that you will guide the Assembly's work to success.
I am also happy, sir, to express my Government's particular satisfaction over the excellent way in which your predecessor, Mr. Don Jaime de Pinies, presided over the Assembly's work last year. Our warmest fraternal greetings go to such an illustrious citizen of Spain, a country to which, foe obvious reasons, we Hondurans feel very close ties.
I wish also to express ray Government's appreciation of the Secretary-General, Mr. Javier Perez de Cuellar, for the excellent work he is doing in his important post. I am pleased to see him fully recovered from the health problems that he had a few months ago.
On 27 January this year, Mr. Jose Azcona assumed the presidency of the Republic of Honduras, as a result of the majority will of the Honduran people,
freely expressed in elections held on 24 November 1985. Although such an event would be regarded as normal elsewhere, because it happens regularly, it has special significance for us, as it was a reaffirmation of the democratic system of government that our people has chosen, and was a big step in the creation of the necessary political climate to improve its general living conditions.
In a region such as Central America, where taking power by violent or irregular means has been the rule for parts of our independent existence, the interruption of that dramatic tradition of coups d'etat, guerrilla bands and electoral fraud means the elimination of one of the causes of the regional crisis. That is why the coming to power of regimes clearly on the basis of a popular mandate freely expressed at the polls, as has been the case with Honduras, Costa Rica, El Salvador and Guatemala, constitutes the best augury for peacefully overcoming economic, social and cultural underdevelopment. The Government of Honduras has as its fundamental economic and political objectives on the one hand the improvement of the quality of life * its population and on the other the consolidation and development of democracy.
It is true that our problems, like those of other countries of the region, are caused, inter alia, by economic backwardness, the existence of socially underprivileged and the lack of pluralistic democratic political development. In order to achieve our objectives, Honduras requires not only dynamic honest and efficient public and private action, but also a climate of peace and security that will make possible a process of development in freedom and with justice.
Just as we have learned how to elect our authorities by means of referendums and to solve our internal problems through dialog, so we wish to see at the international level the settlement of existing differences by the peaceful means of settling disputes which exist in law. Thus, with the Republic of El Salvador, with which for a long time we have had a border dispute, we have concluded two important treaties this year: one aimed at finalizing the demarcation line agreed upon in 1980, and the other containing the commitment to submit the dispute jointly to the International Court of Justice.
The President of the Republic, Jose Azcona Hoyo, while addressing the Legislative Assembly of El Salvador during his recent official visit to that sister country, stated the following:
"The commitment made by Honduras and El Salvador to resort to the International Court of Justice will put an end to our border disputes and thereby to the friction and disagreement they have caused between our two countries."
Thus we are moving towards a definitive solution of the land, island and maritime dispute, in the knowledge that recourse to peaceful means of settling disputes between States is a considerable contribution to the maintenance of peace and harmony in the American continent. My Government was convinced of this when signing the Treaty on the delimitation of maritime borders with the Republic of Colombia. This Treaty, after ratification by both States, will open new avenues of cooperation and understanding.
In contrast to that constructive attitude, the Government of Nicaragua has attempted to disavow and reject that Treaty, alleging that it violates alleged Nicaraguan rights of sovereignty in the areas concerned. Honduras, in its note of reply, has declared that Nicaragua's claim is unjustified and unacceptable, and has proposed the continuance of talks with a view to a final fixing of the maritime border between the two countries on the basis of the line traditionally established and observed by them.
The United Nations system offers a praiseworthy model for the improvement of international co-operation. My Government has taken note with interest of the Secretary-General's report on the situation in Central America and is pleased that the attention of the international community has been drawn to the critical economic situation in the area, as is evidenced in the decline of savings and investments by over 40 per cent between 1978 and 1985, the deterioration in the terns of trade of approximately 50 per cent and a fall of 25 per cent in the value of exports. As the report points out, the United Nations has stepped up its co-operation efforts in Central America and has devoted almost 3100 million per year to the region.
I am pleased to note the efficiency with which the United Nations Development Program has been working in Honduras. By country is uniquely situated in terms of co-operation for development, because the resources allotted to it have been increased through projects financed under cost-sharing arrangements between Honduras and friendly countries.
I also wish to mention the efforts made by the United Nations High Commissioner for Refugees (UNHCR) whose agency has taken care of 121,900 Central American refugees, of whom 46,000 have been recorded in Honduras, thus making Honduras one of the two countries with the largest number of refugees in Latin America and the Caribbean.
My Government, recognizing with appreciation the efforts of the UNHCR to alleviate these problems, makes a new appeal to all nations of the world to share the heavy burden that is borne by the Republic of Honduras. This affects our economy and our society, and the democratic Government of President Jose Azcona has initiated a new dialog with the multilateral agencies which support economic and social development and humanitarian support. My Government believes that technical, financial and humanitarian co-operation, both international and multilateral, especially that related to the United Nations system, constitutes an important contribution to national development. In this regard, we commend the additional efforts, which are also referred to in the Secretary-General's report, made by the United Nations Development Program, the United Nations Children's Find, the united Nations Fund for Population Activities, the United Nations High Commissioner foe Refugees and other organs of the system to support the efforts of Honduras nationally mid regionally.
My Government remains convinced that the question of Korea must be resolved peacefully through dialog and negotiation between South Korea and North Korea. We wish to reaffirm our conviction that the purposes of the United Nations make it essential that all nations that wish to do so aid have assumed the obligations embodied in the Charter form part of our Organization.
With regard to Kampuchea, my Government supports the resolutions of the General Assembly calling for the withdrawal of the occupation forces, the restoration and maintenance of Kampuchea's independence, sovereignty and territorial integrity and the affirmation of the right of its people to determine its own future without foreign interference.
On the situation in the Middle East, Honduras is aware of the need to resort to negotiation as the main instrument in a peaceful settlement of the conflict, and views with satisfaction efforts by the State of Israel and the Arab Republic of Egypt to promote peace in that region.
Furthermore, my Government deplores the armed intervention in Afghanistan; it urges all States to respect the sovereignty, territorial integrity, political independence, and non-alignment of that country; and restates the need for an immediate, unconditional and total withdrawal of foreign troops from Afghanistan.
With regard to the unfortunate conflict in the South Pacific between two countries with which we have the friendliest of relations, strengthened by our common democratic ideals, Honduras must express its wish that the Governments of Argentina and the United Kingdom will do their best to settle their differences peacefully, definitively, and in accordance with justice.
Turning to the political process in the Philippines, the Honduran Government welcomes the fact that the country has been able to return to the path of democracy. This auspicious event will allow the Philippines to realize its hopes for development in peace and freedom.
It is also a matter of particular satisfaction for ray Government to note the forthcoming meeting between President Reagan and General Secretary Gorbachov, since in a world thrown into turmoil by confrontation, it is an encouraging sign along the road to world peace.
Until 1978, Central American nations had been showing marked economic growth. Although the period 1973 to 1978 witnessed an increase in the price of their main imports, the countries of the area were able to sort out their difficulties owing to an improvement in the international price of their export commodities and the inflow of external capital. Things changed drastically beginning in 1979, a year when a recession began, aggravated by the weakening of the world economy marked by a decline in production and exports, an increase in oil prices, and interest rates, a fall in private investment, and the accompanying factors of increased unemployment and intensification of political and social conflict in some countries of the region.
As a natural consequence. Central American countries have had to endure high fiscal and balance-of-payments deficits and a serious foreign currency shortage. The latter not only had an impact on trade with third countries, but it also had a negative effect on regional trade.
Internally, our countries have been forced to adopt severe measures designed to reduce the fiscal deficit through cuts in current expenditure and capital investment, tax adjustments, the elimination of subsidies to staple commodities, increases in public service charges and wage-freeze policies. These measures, which call for serious social sacrifices, naturally result in tensions which in turn aggravate the political and social crisis. According to data from the Economic Commission for Latin America (ECLA), for 1980, 64 per cent of Central Americans were living in poverty.
Today, some of the negative factors which led to the crisis have abated. Nevertheless, the negative impact of the last six-year period will affect our peoples for many years, especially if the international structural factors which seriously limit our development persist.
When signing the Charter of the United Nations, Member countries reaffirmed their:
"faith in fundamental human rights, in the dignity and worth of the human
person" I feel that this session offers the right opportunity for all nations to recommit themselves to the observance of human rights.
My Government condemns all acts which violate the freedom and dignity of the individual. It is a pleasure for me to announce in this forum that last March I had the honor, as the representative of my Government, to sign the Inter-American Convention on the Prevention and Punishment of Torture, in the knowledge that respect for human rights is not a gracious concession by a State but rather a legal and moral obligation.
All mankind is increasingly appalled by terrorism which continues to plunge into mourning the homes of innocent victims irrespective of age, race, sex or religion, and endangers the life of passengers on aircraft and ships. Moreover, we also note that diplomats and officials of international organizations are, with increasing frequency, the target of terrorist attacks.
Terrorism threatens life, without discrimination, and constitutes a factor which has a negative impact on international co-existence. As stated by the President of my country:
"There is no reason, nor can there be any, to justify man falling as low as to engage in this, the most dastardly and cruel form of violence." and he adds:
"The time has come for anti-terrorist conventions to cease being a dead letter and for the democratic countries to pool their efforts to ensure that the international community does not allow these criminal fanatics to act with impunity."
Among the many important items to be considered by this Assembly we have once again the item on "The situation in Central America: threats to international peace and security and peace initiatives." As a country in the region, Honduras wishes to state its views on the item. It is urgent to make an effort to understand the course of the Central American crisis and analyze the obstacles on the way to peace. Such an effort implies setting aside prejudices, preconceived notions and rash alignments in order to allow for thoughtful and productive analysis. Only in that manner will we be able to avoid greater confusion with regard to the Central American situation and foster the hope of finding a negotiated and peaceful solution.
Central America has been molded by special circumstances arising out of its unique geography and history, which have made true interdependence necessary. Central America has its roots in the colonial past and in its history of federation, which led to very similar conditions of political instability, economic backwardness and dependence on others, all of which have given rise to dangerous social tensions. Beginning in 1979 internal strife brought about by social unrest in certain countries became instruments in East-Wost confrontation. Democratic hopes were dashed by the imposition of new dictatorial practices and systems which denied the right of peoples to self-determination. The struggle for national liberation in a Central American country resulted in its total alignment with the Soviet bloc. The economic plan announced, which was to bring its people out of poverty, was distorted in order to establish and consolidate a real war-machine with hegemonistic and expansionist designs.
These facts, which sum up the recent history of that country, have brought cm insecurity, mistrust and tension in the entire area. Likewise, the contradiction between the democratic aspirations of the Nicaraguan people and the implementation of oppressive internal measures, solely to serve foreign interests, have increased the social divisions in that country. It has brought about a stream of refugees and of persons who have been persecuted for political reasons, all fleeing to
neighboring countries, and a simultaneous emergence of Hicaraguan armed opposition, which is trying to get back on the original path of that popular rebellion.
Mrs. Violeta de Chamorro - a member of the first junta of the Government for National Reconstruction in 1979 and the widow of Nicaraguan journalist Pedro Joaquin Chamorro, who was murdered - has denounced before the conscience of the world the fact that the Government of that country systematically represses all statements against the regime and that the Sandinist movement has turned all of Nicaragua into a vast concentration camp.
The internal armed conflict in Nicaragua has had catastrophic effects in neighboring com tries. On the economic level it has brought about a deterioration in intra-regional trade, the flight of capital, and a decline in private foreign investment. On the political level, campaigns to discredit neighboring countries have been undertaken and social unrest has been encouraged. As regards security, encouragement has been given to subversive movements in the form of training, supplies, shelter, and communication and information facilities*, and the surrounding territories have been harassed by acts ranging from minor border incidents to bombings and massive artillery raids, such as the one carried out in my country in March this year.
Likewise, under the leadership and with the advice of its political and military allies, the Sandinista government has developed an arms build-up without precedence or parallel in the Central American region and has imposed a strong militarization of its society to the detriment of the security of the other countries. it is well known that Nicaragua has received thousands of tons of weapons valued at hundreds of millions of dollars. As a country directly affected because of its geographical location, Honduras has stated that Nicaraguans should.
through internal dialog, establish a pluralistic national reconciliation regime, breaking its political and military ties to the Soviet bloc, since these seriously disturb inter-Central American and international relations. Here we should recall resolution 1514 (XV), adopted by this Assembly in 1960, which affirms the right of all peoples to choose the type of government which best suits them and declares that this should be done through democratic procedures, impartially applied, and based upon universal adult suffrage. Obviously, this resolution can be applied only if every State guarantees the full exercise of democracy internally.
The Government of Honduras is aware of the fact that the best guarantee of its national sovereignty and independence rests with the faith of its people in a democratic way of life. Thus the true foundations of its security are the existence of a state of law, respect for the freedom and dignity of the individual, free and periodic elections and an improvement in the economic, social and cultural living conditions of Hondurans. On the other hand, as a peace-loving State Honduras bases its security mainly on international law - both universal and regional American law - as regards peace and legitimate collective self-defence. One of the basic tenets in this connection is that acts of aggression against one American State constitute acts of aggression against all other American States.
It is precisely because the Organization of American States (OAS) constitutes a regional organization within the United Nations that Honduras wishes to refer to the peaceful settlement and collective security mechanisms of the hemisphere, both as a member of the OAS and as a member of the United Nations, in full agreement with the Charter adopted at San Francisco.
Unfortunately, threats to peace and security in Central America persist. There are Governments bent on an unbridled arms race and unwarranted military development which refuse dialog for purposes of national reconciliation and which represent a threat and challenge to international peace and security. Foe these reasons, the Government of Honduras, in the exercise of its sovereignty and in compliance with the constitutional obligation to defend its people and territory with no less right than that enjoyed by other nations represented in this Assembly, has sought to establish a special relationship of security with the United States of America and other democratic Governments, a situation which we find essential until the present political and military situation in Central America changes.
The Government of Honduras has participated actively in and supported collective negotiations cm establishing peace, and, with a high sense of responsibility, in the efforts made under the auspices of the Contadora Group.
Ow 6 June this year, the Ministers of Foreign Affairs of the countries of the Contadora Group presented to their Central American counterparts a draft Act on Peace and Co-operation in Central America. As was stated at that time, the mediation role on substantive aspects of the document had come to an end, but the Contadora Group remained available to co-operate in negotiation of the operative aspects of the Act.
It is the view of the Government of Honduras that the proposed Act was not adopted by the Central American States because it did not offer adequate guarantees concerning security democratization and national reconciliation. In the sphere of disarmament, the Contadora proposal deferred negotiations on the limitation, redaction and verification of military weapons and troops to some time after the entry into force of the Act. This is especially serious, because its acceptance would amount to legal approval of a de facto situation: the military hegemony of one Central American State over the others.
Most Central American Governments have affirmed their political will to sign the Contadora Act on Peace and Co-operation in Central America when it contains verifiable agreements on security, democratization and national reconciliation. But the intransigence of the Sandinist Government has prevented such essential commitments' being included, with the necessary guarantees of implementation.
I reaffirm the willingness of the Government of Honduras to continue exploring new formulas to overcome the obstacles to the agreement, with the understanding that a just solution must take account of the legitimate interests of all Central American States.
We must, however, eliminate the impediments to fluidity in diplomatic activity, since such activity is inconsistent with Nicaragua's continued improper recourse to the highest international jurisdictional organ, making a mockery of the Contadora initiative and the prospects for a political solution of the crisis in Central America. On 25 July this year, the Sandinist Government filed with the International Court of Justice an application instituting proceedings against the Governments of Costa Rica and Honduras.
Honduras, with a high sense of responsibility, has designated its agent before the Court. However, ray Government wishes to stress that the true origin of the situation about which the Government of Nicaragua is complaining can be found in internal political developments in Nicaragua itself. Those developments are the result of Nicaragua's unconditional political and military alignment with the Soviet bloc, which has led to friction with its neighbors and caused it to commit a series of illegal international acts, in particular encouraging and fomenting civil strife in countries of the region and the organization of armed raids into their territories.
My Government welcomes the declaration by the Ministers of Foreign Affairs of the countries of the Contadora Group and the Support Group, distributed during the present session of the General Assembly, in which the following brotherly statement appears:
"The peace of Central America is ... our own peace.
"As Latin Americans we wish to see pluralistic democracy and economic and
social development make headway in Central America.
The Governments directly or indirectly involved in the conflict have the
primary responsibility for the prevention of war." (A/41/662, p. 2)
The Government of Honduras will maintain its full support for the peace initiatives of the Contadora Group, but the international community must realize that a negotiated resolution of the problems of our region will be achieved only whet the Soviet bloc decides to end its various methods of intervention in Central America, a region with which it has no relationship beyond the arrogant manifestations of its military machine.
However, the undeniable, disturbing interference should not discourage us, but rather spur our efforts to achieve peace with freedom, justice and democracy. FOr those of us with faith in God it is very easy to believe that the future holds a better world, a world of peace, freedom and democracy.



